Citation Nr: 0906524	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-17 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including pityriasis rosacea.

2.  Entitlement to service connection for bilateral hip 
bursitis.

3.  Entitlement to an initial compensable disability rating 
for allergic rhinitis.

4.  Entitlement to an initial disability rating in excess of 
10 percent for asthma.

5.  Entitlement to an initial compensable disability rating 
for migraine headaches.

6.  Entitlement to an initial disability rating in excess of 
10 percent for arthritis of the cervical spine.

7.  Entailment to an initial disability rating in excess of 
10 percent for degenerative disc disease of the lumbar spine.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from January 1982 to 
March 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran appeared and testified at a hearing held before 
the undersigned Veterans Law Judge in July 2008.

The issues of increased disability rating for degenerative 
joint disease of the cervical spine and degenerative disc 
disease of the lumbar spine are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's skin disorder (diagnosed as pityriasis 
rosacea with an element of eczema) had its onset in service.

2.  The Veteran's bilateral hip bursitis had its onset in 
service.

3.  The Veteran's asthma requires the use of inhalational 
anti-inflammatories, but is not productive of a FEV-1 of 40 
to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or 
at least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

4.  The Veteran's allergic rhinitis is not productive of 
greater than 50 percent obstruction of the nasal passages on 
both sides, complete obstruction on one side, or polyps.

5.  The Veteran's migraines are productive of prostrating 
attacks at least once a month.


CONCLUSIONS OF LAW

1.  A skin disorder was incurred in service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).

2.  A bilateral hip disorder was incurred in service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).



3.  The criteria for a disability rating of 30 percent for 
asthma are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.97, Diagnostic 
Code 6602 (2008).

4.  The criteria for a compensable disability rating for 
allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.97, 
Diagnostic Code 6522 (2008).

5.  The criteria for a disability rating of 30 percent for 
migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 
4.124a, Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

As to the Veteran's claims for service connection, in light 
of the favorable decision contained herein, that is, the 
granting of the claims, it is clear that sufficient evidence 
was developed in this case in this respect.  To the extent 
that there may be any deficiency of notice or assistance, the 
Board finds that there is no prejudice in proceeding with the 
Veteran's claims given the favorable nature of the Board's 
decision. 

As for the Veteran's claims for increased disability ratings, 
the Board notes that the Veteran's claims were initially for 
service connection that were granted in May 2004 and August 
2004 rating decisions.  The Veteran disagreed with the 
evaluations initially assigned to these now service-connected 
disabilities in October 2004.  Since the Veteran's claims 
were initially ones for service connection, which has been 
granted, the Board finds that VA's obligation to notify the 
Veteran was met as the claims for service connection were 
obviously substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, any deficiency in the notice 
provided to the Veteran is not prejudicial to her.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

The duty to assist includes providing the Veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Veteran was afforded VA examinations in 
February 2004 and July 2007, which included a pertinent 
history and current findings, and were accomplished by 
competent VA personnel.  Significantly, the Board observes 
that she does not report that the service-connected 
disabilities have worsened since she was last examined, and 
thus a remand is not required solely due to the passage of 
time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 
(2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claims. 

II.  Service Connection Claims

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Skin Disorder

The Veteran claims that she has a current intermittent skin 
rash that began while she was in service.  She testified at 
the July 2008 Board hearing that she was treated for this in 
service and it was called different things, but was always 
the same type of rash.  

The service treatment records show that the Veteran's 
earliest complain of a rash was in November 1983 when it was 
noted that she had a rash on her proximal calves.  She was 
treated again in June 1986 when she had a papular rash over 
her trunk, neck and arms.  The impression was pityriasis 
rosacea.  She was treated again in 1990, 1992, 1993, 2000 and 
2003 for rashes on her face, trunk, legs and arms.  Diagnoses 
given include viral rash, folliculitis and dermatitis.  

After the Veteran's discharge in March 2003, she was seen for 
a recurrent rash on her face in October 2003.  Subsequent VA 
treatment records show the Veteran was further seen for skin 
rashes in 2004, 2005 and 2006.  

The Veteran underwent a VA examination in February 2004.  At 
that time, the Veteran reported having had an intermittent 
skin rash on the face, the side of the head, the arms, and on 
the inside of the legs, which had been called pityriasis 
rosacea.  She reported treating it with Cortisone creams with 
good results.  The examiner failed to note any skin findings, 
but did give a diagnosis of pityriasis rosacea with an 
element of eczema seemingly responding well to ongoing potent 
cortisone topically.  In addition, in rendering an opinion as 
to its etiology, the examiner stated that her eczematoid skin 
rash is as likely as not related to military service.

Given the history of in-service and post-service treatment 
for skin rashes and the VA examiner's opinion that the 
Veteran's skin rash is likely related to service, the Board 
finds that the preponderance of the evidence is in favor of 
the Veteran's claim.  Thus, service connection for a skin 
disorder is granted.

Bilateral Hip Bursitis

The Veteran claims she is entitled to service connection for 
bursitis in both her hips because she was treated for it in 
service and still has it.  VA examination conducted in 
February 2004 diagnosed the Veteran to have bilateral greater 
trochanteric bursitis in her hips.

The Veteran's service treatment records show that she was 
treated multiple times in service for hip pain.  In May 1998, 
she was placed on profile for a bruise on her left hip.  She 
was also treated for probable left hip greater trochanter 
bursitis of the left hip from August 1996 to November 1996.  
Furthermore, in March 2003, shortly before the Veteran's 
discharge from service, she was treated for complaints of 
right hip tenderness, but no diagnosis was given.  

Post service treatment records show the Veteran was treated 
in May 2003 for further complaints of pain in her right hip 
and underwent physical therapy for several months.  The 
assessment was right hip flexor tendonitis.  The Veteran has 
stated that she continues to have pain in her hips, although 
she is not specifically treated for this at VA.  

After considering all the evidence and resolving any 
reasonable doubt in favor of the Veteran, the Board finds 
that the service connection for the Veteran's bilateral hip 
bursitis is warranted.  The Veteran was treated in service 
for bursitis of the hips.  Shortly after service, she was 
further treated for right hip pain.  The February 2004 VA 
examiner found evidence of tenderness to palpation over the 
greater trochanter bursa of bilateral hips.  The Board notes 
that the examiner, however, gave an opinion that the 
Veteran's bilateral hip pain was less likely than not a 
result of her military experience.  His reasoning was because 
there was no evidence of injury or any development of these 
symptoms with physical activity.  However, the Board finds 
that the Veteran's report of continuity of symptomatology is 
credible and supports a finding of service incurrence.  Thus, 
the evidence is in equipoise and reasonable doubt is resolved 
in favor of granting service connection.

For the foregoing reasons, service connection for bilateral 
hip bursitis is granted.

III.  Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the Veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.


Allergic Rhinitis

The Veteran was granted service connection for allergic 
rhinitis in a May 2004 rating decision and a noncompensable 
disability rating was assigned effective April 1, 2003.

Diagnostic Code 6522 evaluates allergic or vasomotor 
rhinitis.  Allergic or vasomotor rhinitis without polyps, but 
with greater than 50-percent obstruction of nasal passages on 
both sides or complete obstruction on one side, is rated 10 
percent disabling.  Allergic or vasomotor rhinitis with 
polyps is rated 30 percent disabling.  38 C.F.R. § 4.97.  

After considering all the evidence, the Board finds that the 
evidence does not establish entitlement to a compensable 
rating for the Veteran's service-connected allergic rhinitis.  
The medical evidence, consisting of VA and non-VA treatment 
records and VA examination reports from February 2004 and 
July 2007, fails to show that the Veteran has any obstruction 
of the nasal passages.  The Veteran's symptoms are only 
watery eyes, sneezing, nasal congestion, and post nasal drip.  
Physical examination of the Veteran's nose showed she has 
pale, hypertrophic middle turbinates and patent nasal 
passageways.  No polyps or obstructions were noted on 
examination.  Sinus x-rays taken in February 2004 and July 
2007 were unremarkable.

The Board finds, therefore, that the preponderance of the 
evidence is against finding that a compensable rating is 
warranted for the Veteran's service-connected allergic 
rhinitis.  The Board notes that the Veteran is also service-
connected for sinusitis and, at her hearing in July 2008, she 
appeared to confuse her sinusitis symptoms with her allergic 
rhinitis.  However, the issue of an increased disability 
rating for the Veteran's sinusitis is not on appeal before 
the Board.  Although the Veteran's Notice of Disagreement and 
the Statement of the Case listed this issue, the Veteran 
specifically excluded it in her substantive appeal (see VA 
Form 9 dated in June 2005).  Thus, the Board does not have 
jurisdiction over the question of whether a higher disability 
rating is warranted for the Veteran's service-connected 
sinusitis.  

Asthma

The Veteran was granted service connection for asthma in a 
May 2004 rating decision and a 10 percent disability rating 
was assigned effective April 1, 2003.

The Veteran's service-connected asthma is evaluated under 
Diagnostic Code 6602 for bronchial asthma.  Diagnostic Code 
6602 provides for a higher 30 percent evaluation when 
pulmonary function tests reveal FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  It also provides for a 60 
percent evaluation when pulmonary function tests reveal FEV-1 
of 40 to 55 percent predicted, or FEV- 1/FVC of 40 to 55 
percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  If FEV-1 is less than 40 percent predicted, 
FEV-1/FVC is less than 40 percent, there is more than one 
attack per week with episodes of respiratory failure, or 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications is 
required, then an evaluation of 100 percent is warranted.  38 
C.F.R. § 4.97, Diagnostic Code 6602.

After reviewing all the evidence, the Board finds that a 30 
percent disability rating is warranted under Diagnostic Code 
6602 because the medical evidence indicates the Veteran's 
asthma has been treated with various inhalational anti-
inflammatory medications, including occasionally in service.  
Service treatment records from 2000 and 2001 show the 
Veteran's asthma was treated with Azmacort (a corticosteroid) 
and Flovent (used to treat ashmatics who require chronic use 
of corticosteroids).  Since the Veteran started treatment at 
VA in October 2004, her asthma has been treated with 
Flunisolide, Qvar, Aerobid and Asmanex (all steroids).  

Thus, the Board grants the Veteran an increase in her 
disability rating for her service-connected asthma to 30 
percent.  A higher disability rating, however, is not 
warranted as the medical evidence fails to establish by 
pulmonary function testing that the Veteran's asthma is 
productive of an FEV-1 of 55 percent or less predicted or an 
FEV-1/FVC of 55 percent or less.  Nor does the medical 
evidence establish that the Veteran's asthma has required at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
Although she has gone to the emergency room for exacerbations 
of her asthma that has not been more than two times a year.  
In addition, although private hospital reports from November 
and December of 2004 indicate the Veteran was treated with 
Prednisone, an oral steroid, there is no indication in the 
record that the Veteran was treated with this or any other 
systemic corticosteroid at least three times per year.    

For the foregoing reasons, a 30 percent disability rating, 
but no higher, is granted for the Veteran's service-connected 
asthma.  

Migraines

The Veteran was granted service connection for migraine 
headaches in a May 2004 rating decision and a noncompensable 
disability rating was assigned effective April 1, 2003.

The Veteran's service-connected migraines are evaluated under 
Diagnostic Code 8100.  Under this Diagnostic Code, a 10 
percent evaluation for migraine headaches requires 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
is warranted for migraine headaches where there is 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation is warranted if there are very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After considering all the evidence and resolving reasonable 
doubt in favor of the Veteran, the Board finds that a 30 
percent disability rating should be assigned for the 
Veteran's service-connected migraine headaches.  

The service treatment records show that the Veteran was seen 
on numerous occasions for treatment of her migraine 
headaches.  Entries during service reflect that at times the 
Veteran's headaches were so severe that her pain was not 
relieved by her prescribed medications, and she went to the 
emergency room for a shot of Demerol and Vistril to stop the 
pain. 

Post-service treatment records show the Veteran has continued 
to be treated for migraines with various medications.  In 
October 2004, she complained they were usually left-sided and 
she would see flashes of light and get nauseated.  She 
reported them occurring approximately once a week for which 
she had taken Imitrex.  She was switched to Zomig to try.  In 
July 2005, the Veteran underwent neurological evaluation for 
her headaches.  At that time, she reported that her headaches 
were on the top and in the occipital regions of her head and 
would move to her neck and shoulder blades.  She described 
them as pressure with constant pain almost daily.  With them, 
she experiences photophobia, phonophobia, nausea and 
vomiting.  Physical examination was essentially normal except 
for stiffness and tenderness in her neck.  The assessment was 
that her headaches were more likely migraine-type versus 
cervicogenic.  

In addition, the Veteran underwent VA examinations in 
February 2004 and July 2007.  At the February 2004 VA 
examination, the Veteran reported getting about one migraine 
a month with associated visual aura and nausea.  She claimed 
that they awaken her in the middle of the night.  They are 
not associated with anything like foods or cold air or any 
specific worsening of her degenerative neck disease.  She 
reported trying Imitrex, but that it made her too jittery.  
She reported going to the emergency room when they get 
particularly bad for a shot of Demerol and Phenergan.  No 
specific findings were made on physical examination.  The 
examiner's assessment was that her migraine headaches are 
probably somewhat related to stress and certainly there is an 
element of degenerative joint disease of the cervical spine 
that could contribute to her migraine headaches, as well as 
the Veteran's hypertension and rhinitis.

At the VA examination in July 2007, the Veteran again 
reported experiencing migraine headaches about once per 
month.  However, she also reported experiencing daily 
headaches that are moderately severe and appear to be 
pressure/tension/sinus in nature.  She had been out of many 
of her medications for several months at that time, and this 
appeared to be a contributing factor.  She reported that she 
had been going to school for an advanced degree, but that she 
could not work because of the constant ongoing sinus/pressure 
headaches.  She also reported having difficulty sleeping 
because of these headaches and nasal congestion.  Although 
the Veteran reported that these daily headaches were 
interfering with her ability to work, go to school and care 
for herself, the examiner noted that they are not prostrating 
and ordinary activity is possible.  Physical examination was 
essentially normal, except the examiner noted that 
fundoscopic exam was abnormal for mild anteriovenous 
narrowing, right eye greater than the left.  The examiner's 
assessment was mixed headaches - once per month 
nonprostrating classic migraine and now, for several weeks, a 
constant pressure/sinus headache different then the stable 
migraine pattern.  The examiner indicated that the effects on 
her daily activities were moderate to severe.  

In support of her claim, the Veteran has submitted statements 
and testified at a hearing before the undersigned in July 
2008.  In a June 2005 statement, the Veteran referred that, 
during one of these migraines, she gets dizzy, nauseated, 
cannot stand any noises and sees flashes of light.  She has 
tried multiple medications with various effects, but when 
they do not work, she goes to the emergency room for 
treatment.  She also stated that, as of the onset of a 
migraine, she is unable to do anything and is basically 
bedridden by the symptoms.  She argued that this should be 
considered to be an indication that her migraines are 
prostrating.

At the July 2008 hearing, the Veteran testified that she has 
daily headaches, but these are not migraines, and she has 
incapacitating headaches at least twice a month (meaning she 
is in bed).  She testified that she had missed a lot of work 
in the previous year because of her headaches.  She takes 
prescribed medications but they have not helped to prevent 
her headaches.  She also said she takes Excedrin Migraine for 
her headaches.  

The Board finds that the evidence is in at least equipoise as 
to whether the Veteran's migraine headaches warrant a higher 
disability rating.  The evidence establishes that the Veteran 
has a long history of treatment for migraines with various 
prescription medications with varying results.  With regard 
to the frequency of her migraine headaches, there are 
inconsistent reports.  The VA examination reports indicate 
her report of having migraine headaches approximately once a 
month, but VA treatment records show her reporting them more 
frequently, even weekly.  She also testified she has 
incapacitating episodes at least twice a month.  In resolving 
reasonable doubt, though, it is clear that they occur at 
least once a month.  

Furthermore, whether her attacks are prostrating is also 
unclear.  The Veteran has reported symptoms that would appear 
to indicate that her migraine headaches would be prostrating 
and has specifically reported that they cause her to be 
bedridden.  However, neither VA examiner described her 
migraines as prostrating.  In fact, the July 2007 examiner 
clearly stated that her migraines were nonprostrating.  Also, 
VA treatment records do not indicate a report of these 
headaches causing the Veteran to be bedridden.  However, the 
Veteran has also stated that these headaches get so severe 
that she goes to the emergency room for treatment.  Although 
there are not any post-service emergency room medical records 
showing treatment for migraine headaches, the Veteran did 
seek such treatment in service and her continuing to do so 
would be consistent with her previous actions.  Thus, 
reasonable doubt is raised and resolved in favor of the 
Veteran that her migraines are prostrating.

Finally, the Veteran has daily headaches of a tension and/or 
sinus nature that appear to be related to her service 
connection cervical spine disability, allergic rhinitis, 
sinusitis and hypertension.  It appears from the July 2007 VA 
examination report that these daily headaches are severe 
enough to cause some effect on her ability to attend to daily 
activities.  

Thus, the Board grants the Veteran the benefit of the doubt 
and finds that her overall disability picture is most 
consistent with the criteria for a 30 percent disability 
rating.  A higher rating of 50 percent is not warranted, 
however, as the evidence fails to establish that her 
migraines are frequently completely prostrating and 
prolonged.  It appears the Veteran is able to perform some 
limited activities during an attack.  In addition, as the 
Veteran has reported that these attacks last only for a few 
hours (see July 2007 VA examination report), they are clearly 
not prolonged.  Finally, the evidence does not establish that 
her migraine headaches are productive of severe economic 
inadaptability.  Although she admitted to missing some time 
from work because of her migraines, this is contemplated in 
the rating being assigned.  38 C.F.R. § 4.1.  For the 
foregoing reasons, the Board finds that a disability rating 
of 30 percent, but no higher, is warranted for the Veteran's 
service-connected migraine headaches.  

Consideration of referral for an extra-schedular evaluation 
is not warranted since impairment not contemplated by the 
rating schedule is not shown.  
 

ORDER

Entitlement to service connection for a skin disorder, 
pityriasis rosacea, is granted.

Entitlement to service connection for bilateral hip bursitis 
is granted.

Entitlement to an initial compensable disability rating for 
allergic rhinitis is denied.

Entitlement to an initial disability rating of 30 percent for 
asthma is granted, subject to controlling regulations 
governing the payment of monetary benefits.

Entitlement to an initial disability rating of 30 percent for 
migraine headaches is granted, subject to controlling 
regulations governing the payment of monetary benefits.



REMAND

The Board finds that remand of the Veteran's claims for 
increased disability ratings for her service-connected 
cervical spine and lumbar spine disabilities is necessary for 
additional notice and development in order to provide the 
Veteran with a fair and equitable decision.

Initially the Board notes that, since the Veteran's claims 
were certified to the Board, the Court issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
affects VA's duty to notify in increased rating claims such 
as these.  Thus, on remand, the Veteran should be provided 
with notice that complies with the additional notice 
obligations as set for in that decision.

Cervical Spine 

The Veteran is service-connected for degenerative joint 
disease of the cervical spine, which has been evaluated as 10 
percent disabling.  The Veteran has been provided two VA 
examinations for this disability, in February 2004 and July 
2007, but at the Veteran's hearing in July 2008, she 
testified that she cannot move her neck in certain directions 
sometimes and that her range of motion was getting worse.  
She also testified that she has pain that radiates down her 
right arm.  

In addition, at the VA examination in July 2007, the examiner 
stated that the Veteran had 45 degrees of motion (essentially 
full range of motion) with pain starting at 40 degrees.  
However, he then stated that the Veteran was unable to move 
her neck during directed physical examination but, in the 
normal course of conversation, she moved her head with 
seemingly less effort.  Thus it is unclear to the Board what 
the range of motion measurements given by the examiner 
represent (i.e., actual measurement or estimated by the 
examiner based on his visual assessment).  

In view of this, the Board finds that remand is necessary for 
a new VA examination of the Veteran's cervical spine 
degenerative joint disease, including a neurologic exam since 
the Veteran testified that she sometimes has radiation of 
pain into her right upper extremity.  

Lumbar Spine 

At the July 2007 hearing, the Veteran testified that the pain 
in her low back radiates into her buttocks and leg, and VA 
treatment notes indicate a diagnosis of lumbar radiculopathy 
with positive straight leg raises bilaterally.  However, at 
the July 2004 VA examinations, straight leg raises were 
negative, and the focus of the July 2007 VA examination 
appears more directed toward the cervical spine.  In any 
case, it is unclear as to whether the Veteran has neurologic 
manifestations related to her service-connected degenerative 
disc disease of the lumbar spine.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice that is 
compliant with the current requirements for 
increased rating claims, regarding the 
information and evidence necessary to 
substantiate the claim, including notice that 
the Veteran should provide information and 
evidence not only showing a worsening or 
increase in severity of his service-connected 
cervical spine and lumbar spine disabilities 
but also the affect such worsening or 
increase in severity has had on her 
employment and daily life.  In addition, the 
Veteran should be provided with the rating 
criteria set forth in 38 C.F.R. § 4.71a, 
General Rating Formula for Disease and 
Injuries of the Spine.  Finally, the Veteran 
should be provided with notice regarding the 
criteria for establishing effective dates for 
any award of benefits as could be provided.  

2.  Obtain current treatment records dated 
since 2007, from the VA Outpatient Clinic in 
Orlando, Florida, related to treatment for 
the Veteran's cervical spine and lumbar spine 
disabilities.

3.  Scheduled the Veteran for a VA spine 
examination to determine the current 
severity of the Veteran's cervical and 
lumbar spine disabilities.  The claims file 
must be provided to the examiner for review 
in conjunction with the examination.  The 
examiner should indicate in the report that 
the claims file was reviewed, and provide a 
complete rationale for all conclusions and 
opinions.

All necessary tests and studies should be 
conducted in order to ascertain the severity 
of the disabilities examined.  The examiner 
should determine the limitation of motion, 
if any, and discuss whether there is pain on 
movement, swelling, tenderness, deformity or 
atrophy of disuse.  The examiner should 
elicit information as to the frequency, 
duration, and severity of any associated 
symptomatology, and loss of function in 
daily activities, including work and 
physical activity.  The examiner should also 
conduct a neurological exam to determine 
whether the Veteran has any neurologic 
manifestations related to her cervical and 
lumbar spine disabilities.  All necessary 
tests and studies in this regard should be 
conducted and the examiner should elicit 
information as to the frequency, duration, 
and severity of any associated 
symptomatology, and loss of function in 
daily activities, including work and 
physical activity.  

4.  Thereafter, the Veteran's claims should 
be readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the Veteran 
and her representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


